Title: From Thomas Jefferson to White Hair and Others, 12 July 1804
From: Jefferson, Thomas
To: White Hair and Others


               
                  My Children White hairs, Chiefs & Warriors of the Osage nation
                  July 12. 1804.
               
               I recieve you with great pleasure at the seat of the govmt of the 17. United nations, and tender you a sincere welcome. I thank the Great Spirit who has inspired you with a desire to visit your new friends, & who has conducted you in safety to take us this day by the hand. the journey you have come is long, the weather has been warm & wet, & I fear you have suffered on the road, not withstanding our endeavors for your accomodation. but you have come through a land of friends, all of whom I hope have looked on you kindly, & been ready to give you every aid and comfort by the way.
               You are as yet fatigued with your journey. but you are under the roof of your fathers and best friends, who will spare nothing for your refreshment and comfort. repose yourselves therefore, and recruit your health and strength, and when you are rested we will open the bottoms of our hearts more fully to one another. in the mean time we will be considering how we may best secure everlasting peace, friendship & commerce between the Osage nation, and the 17. United nations in whose name I speak to you, and take you by the hand.
               
                  
                     Th: Jefferson
                  
               
            